MEMORANDUM **
Elizabeth Aguilar-Garcia seeks review of an order of the Board of Immigration Appeals (“BIA”) upholding an immigration judge’s (“IJ”) order denying Aguilar-Garcia’s application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that Aguilar-Garcia failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
We also lack jurisdiction to review Aguilar-Garcia’s challenges to the BIA’s January 4, 2006 order denying her motion to reopen because she failed to timely petition this court for review of that decision. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
Because we do not have jurisdiction over the discretionary denial of Aguilar-Garcia’s cancellation of removal application, we do not consider her challenge to the BIA’s streamlining procedure. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 855 (9th Cir.2003).
*562PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.